Per Curiam,
This was an ejectment brought by the heirs of William Aumick who died intestate seised of the land against the devisees of his widow. The plaintiffs and their brother, William Aumick, were children of Andrew Aumick and in the settlement of their interests in the estate of their father, William Aumick and his wife executed and delivered to the plaintiffs a quit-claim deed *25to certain land and the plaintiffs executed and delivered to him a writing as follows:
“Know all men by these presents that we, Wesley Aumick and Mary E. Eice, in consideration of the remise and release to us by William Aumick of all his right, title and interest in and to the estate of Andrew Aumick, late of Eaton Township, deceased, and the joining in the deed therefor by Susannah Aumick, his wife, and the further sum of one dollar to us in hand paid, do hereby release and quitclaim any and all the interest we may, might or could have in the estate of said William Aumick as heirs-at-law if he should be deceased before the decease of his wife, the said Susannah Aumick.”
Seven years after the date of this writing, William Aumick died intestate without issue and left to survive him a widow who died eight years later and who, by her will, gave all the residue of her estate to the defendants. Under the intestate laws the title to the land in question, on the death of William Aumick, vested in the plaintiffs, and they were entitled to recover unless their claim was defeated by the writing signed by them. We cannot give this effect to the writing, since it is wanting in the requisites of a deed or a release.
The judgment is affirmed.